Citation Nr: 1120350	
Decision Date: 05/25/11    Archive Date: 06/06/11

DOCKET NO.  10-03 643	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUE

Entitlement to an initial evaluation in excess of 30 percent for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Kentucky Department of Veterans Affairs



ATTORNEY FOR THE BOARD

Jessica Farace, Law Clerk





INTRODUCTION

The Veteran had active service from April 1980 to January 1981. 

This matter comes before the Board of Veterans' Appeals (Board) from a December 2008 rating decision by the above Department of Veterans Affairs (VA) Regional Office (RO). 


FINDINGS OF FACT

During the rating period on appeal, the Veteran's PTSD has been productive of complaints, including sleep impairment and weakened social relationships; on objective evaluation there was evidence of flattened affect, impairment of remote and immediate memory, disturbances of motivation and mood, difficulty in establishing and maintaining effective work and social relationships, difficulty in adapting to stressful circumstances, obsessional rituals, neglect in personal appearance and hygiene, and delusions or hallucinations.  


CONCLUSION OF LAW

Giving the benefit of the doubt to the Veteran, the criteria for an initial 50 percent evaluation for PTSD have been met.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107(b) (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 4.130, Diagnostic Code 9411 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating their claims for VA benefits, as codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2010).

The increased-rating claim herein arises from the Veteran's disagreement with the initial evaluation following the RO's grant of service connection for PTSD.  Judicial precedent holds that, once service connection is granted, the claim has been substantiated, additional notice is not required, and any defect in previous notice is not prejudicial.  Dingess v. Nicholson, 19 Vet. App. 473, 491 (2006); Dunlap v. Nicholson, 21 Vet. App. 112, 119 (2007).  Therefore, no further notice was needed under the VCAA with regard to the Veteran's continuing claim for a higher initial disability rating for PTSD.

As to VA's duty to assist, the RO obtained the Veteran's service treatment records and VA Medical Center (VAMC) treatment records.  In addition, the Veteran was afforded a VA examination in December 2008. 

The Board therefore finds that no additional assistance is required to fulfill VA's duty to assist the appellant.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

II.  Increased Rating

A.  Applicable Law

Disability evaluations are determined by the application of a schedule of ratings which is based on the average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2010); 38 C.F.R. Part 4 (2010).  When a question arises as to which of two evaluations shall be assigned, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2010).

In determining the disability evaluation, VA has a duty to acknowledge and consider all regulations which are potentially applicable based upon the assertions and issues raised in the record and to explain the reasons used to support the conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  These regulations include, but are not limited to, 38 C.F.R. § 4.1, which requires that each disability be viewed in relation to its history and that there be an emphasis placed upon the limitation of activity imposed by the disabling condition, and 38 C.F.R. § 4.2, which requires that medical reports be interpreted in light of the whole recorded history, and that each disability must be considered from the point of view of the veteran working or seeking work.  These requirements for the evaluation of the complete medical history of the claimant's condition operate to protect claimants against adverse decision based upon a single, incomplete, or inaccurate report, and to enable VA to make a more precise evaluation of the disability level and any changes in the condition.

In general, when an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, when the current appeal arose from the initially assigned rating, as is the case here, consideration must be given as to whether staged ratings should be assigned to reflect entitlement to a higher rating at any point during the pendency of the claim.  Fenderson v. West, 12 Vet. App. 119 (1999).  

It is the Board's responsibility to evaluate the entire record on appeal.  See 38 U.S.C.A. § 7104(a).  When there is an approximate balance in the evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court of Appeals for Veterans Claims (Court) held that an appellant need only demonstrate that there is an "approximate balance of positive and negative evidence" in order to prevail.  The Court has also stated, "It is clear that to deny a claim on its merits, the evidence must preponderate against the claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert.


B.  Facts and Analysis

The Veteran contends she is entitled to an initial evaluation in excess of the currently assigned 30 percent evaluation for her PTSD.  She was awarded service connection for PTSD in the December 2008 rating decision that is the subject of this appeal, and was assigned a 30 percent evaluation effective September 23, 2008.  

Evaluations for PTSD are assigned pursuant to 38 C.F.R. § 4.130, Diagnostic Code (DC) 9411.  Under this general formula for rating mental disorders, a 30 percent evaluation is assigned when the evidence demonstrates occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and mild memory loss (such as forgetting names, directions, recent events).  

The next higher rating of 50 percent is assigned where the evidence demonstrates occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.

A rating of 70 percent is assigned where there is occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); and inability to establish and maintain effective relationships.

Finally, a 100 percent rating is warranted where there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation, or own name.

The Veteran contends that she meets the criteria for a higher evaluation because she has suffered many years from the traumatic events that occurred in service.  In particular, she claims that the events have affected her social life and destroyed her social relationships, including the loss of a child due to adoption.  The Veteran also asserts that she suffers from nightmares and has problems with trust and feeling secure.  She reported to a VA examiner in December 2008 that she experiences racing thoughts, sees shadows in her peripheral vision that distract her several times a day, startles easily, has nightmares, performs a ritual to avoid dreams, does not experience humor, feels disgust about the topic of sex, and describes her mood as depressed.

The Board has reviewed the medical evidence covering the time period on appeal, and finds that the record is in approximate balance as to whether the criteria for a 50 percent evaluation have been demonstrated by the evidence. 

The evidence demonstrates a flattened affect.  While the December 2008 VA examination report indicates that the Veteran's affect was appropriate and a September 2009 VAMC record describes her affect as improved, other VAMC medical records dated March 2008 and January 2009 demonstrate a flat affect.  

The Veteran's speech is not shown to be circumstantial, circumlocutory, or stereotyped by the evidence.  Speech was described as unremarkable at the December 2008 VA examination and normal at subsequent VAMC visits.  A VAMC record dated February 2009, for example, shows that the Veteran's speech was normal, slow, and coherent.  

In addition, the evidence is negative for the occurrence of panic attacks.  At the December 2008 VA examination, the Veteran reported that she experiences nightmares, startles easily, and becomes nervous if a man stands too close to her, but the VA examiner specifically noted the absence of panic attacks.  There is also no evidence that the Veteran has difficulty understanding complex commands.  

Next, the evidence does show some impairment of short- and long-term memory. The VA examiner noted in December 2008 that while the Veteran's recent memory was normal, her remote memory was mildly impaired and her immediate memory was moderately impaired.  In particular, the VA examiner indicated that the Veteran had mild difficulty remembering particular dates and recalled one word out of three after a five-minute delay.  According to the VA examiner, the Veteran was able to recall recent meals and activities, but missed the date by two days.  A VAMC record dated March 2008, in contrast, indicates the Veteran had good memory.  

The medical evidence does not indicate the Veteran has impaired judgment.  The VA examiner in December 2008, for example, noted that the Veteran "understands the outcome of behavior."  A VAMC medical provider similarly documented in February 2009 that the Veteran's judgment is intact and that she recognizes the presence of her illness and understands the importance of adherence to a medical regimen.  Despite this medical evidence, the Veteran claims that her judgment in character is "completely faulty."

There is also no evidence that the Veteran has impaired abstract thinking.  The Veteran's thought process was described as unremarkable at the December 2008 VA examination.  

The evidence demonstrates some disturbances of mood and motivation.  March 2008, May 2008, and July 2008 VAMC treatment records describe the Veteran's mood as dysphoric.  May 2008 and July 2008 VAMC records indicate that the Veteran admits depression.  In January 2009, the Veteran reported to a clinical nurse specialist that she still felt depressed, and the medical provider described her mood as dysphoric.  A March 2009 record also characterizes the Veteran's mood as depressed.  Medical providers, however, did not describe the Veteran's mood as consistently dysphoric.  In February 2009 and September 2009, VAMC records indicate "moods are level" and "mood improved."  At July 2009 and September 2009 VAMC visits, the Veteran indicated that she did not feel depressed due to medication.  In addition, a VA social worker conducted a depression screen in November 2008 which was negative for depression.  

There is also evidence of disturbances of motivation.  In March 2008, the Veteran informed a VA medical provider that she goes through periods of not bathing and reported crying spells, worry, rumination, and amotivation.  The VA medical provider specifically listed amotivation as one of the Veteran's weaknesses.  At the December 2008 VA examination, the VA examiner noted that the Veteran has significant symptoms that impede functioning, including impaired sleep, irritability, avoidance, and intrusive thoughts.  

The evidence further demonstrates difficulty establishing and maintaining effective relationships.  The Veteran reported to the VA examiner in December 2008 that she has difficulty forming male-female relationships and only has a few friends.  In addition, she stated that she did not engage in activities outside of the home and avoided activities "as much as she could."  The VA examiner noted that the Veteran experienced feelings of detachment or estrangement from others and described "extreme severe avoidance," including acting rude to others to keep them from approaching her.  In addition, the Veteran indicated at this VA examination that her marital relationships became strained due to her discomfort with sexual intimacy and that her family role functioning has been impaired by her avoidance of social activities.  The Veteran also stated that she has a few friends who call her occasionally, but denied being close to them.  She also informed a VA medical provider in May 2009 that she "still trusts no one."  Further, the Veteran indicated in her claim statement that she cannot sleep in the same room as a man and has anxiety sitting next to men.  

Last, the evidence indicates occupational and social impairment with reduced reliability and productivity due to PTSD symptoms.  In terms of social impairment, the VA examiner found inadequate primary support in December 2008.  As stated above, the Veteran displays symptoms of withdrawal and extreme avoidance of others and has limited family role functioning due to her irritability.  Although the Veteran indicated in July 2008 that she is able to perform daily self-care tasks, she informed a VA medical provider in May 2008 that her current health problems interfere with what she "wants to do."  In the September 2009 Notice of Disagreement, the Veteran asserted that her PTSD has destroyed relationships and affected her social life altogether.  In addition, the VA examiner commented on the Veteran's occupational impairment, stating that she was unemployed at the time of the December 2008 VA examination due to chronic back pain. 

The Board acknowledges that the evidence shows symptoms of obsessional rituals, neglect of personal appearance and hygiene, and difficulty in adapting to stressful circumstances, which are criteria in the 70 percent rating category.  The VA examination record indicates obsessional rituals such as frequent hand washing, but the VA examiner did not note any affect this behavior had on her functioning.  A March 2008 VAMC treatment record also shows the Veteran engaged in rituals such as constant door locking, but there is no evidence that this ritual interfered with her routine activities.  The VA examiner also noted that the Veteran was unable to maintain minimum personal hygiene.  Later VAMC records, however, indicate that the Veteran was well-groomed.  Further, the Veteran claims she has anxiety in stressful situations, including sitting near men or sleeping in the same room as men. 

Moreover, the Board recognizes there is evidence of delusions or hallucinations, which is criterion for the 100 percent rating category.  At a March 2008 VAMC visit, the Veteran reported seeing shadows in her peripheral vision, hearing knocks on the door, and hearing her name called when no one was present.  A few months later, the December 2008 VA examiner noted the Veteran did not have hallucinations, but documented that she described shadows in her peripheral vision.  More recently, in July 2009, the Veteran reported that she no longer sees shadows.  

Based on the foregoing, the Board finds that the evidence is in relative equipoise as to whether an increased initial evaluation is warranted for PTSD.  Of the 9 symptoms causing occupational and social impairment with reduced reliability and productivity listed in the 50 percent rating category, the evidence demonstrates, at least in part, the presence of 4 of the 9 symptoms.  The evidence also demonstrates social impairment due to the Veteran's detachment from others and difficulty in establishing and maintaining effective relationships.  For these reasons, the Board finds that the evidence is in balance between a 30 percent and 50 percent evaluation for PTSD.  Applying the benefit-of-the-doubt doctrine in favor of the Veteran, the Board thus finds that a grant of a 50 percent evaluation for PTSD is warranted.  

Although, as noted above, the evidence demonstrates some of the criteria in the 70 percent rating category, the Board finds that the overall criteria for a 70 percent rating have not been met.  Specifically, the evidence does not demonstrate evidence of suicidal ideation, intermittently illogical, obscure, or irrelevant speech, near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively, impaired impulse control, spatial disorientation, or an inability to establish and maintain effective relationships.  Thus, 6 out of the 9 symptoms listed in the 70 percent category are absent.  Further, the other 3 symptoms have not been clearly demonstrated by the evidence.  The Veteran has difficulty adapting to stressful circumstances, such as being near men, but the evidence shows she resides with a male friend.  Moreover, as stated above, although the evidence demonstrates some neglect of personal appearance, later records indicate normal hygiene, dress, and grooming.  In addition, although the evidence shows some obsessional rituals, they have not been found to interfere with the Veteran's routine activities.  Thus, a preponderance of the evidence weighs against a grant of a 70 percent evaluation for PTSD.  

In addition, the Board finds that the overall criteria for a 100 percent rating have not been met, because there is no evidence of total occupational and social impairment.  Although there is some evidence of delusions and hallucinations, a recent treatment record dated September 2009 indicates "no delusions noted" and the other symptoms for a rating of 100 percent are absent from the treatment records.  The Board thus finds that the overall criteria for a 100 percent rating have not been met.
In concluding that an increased disability rating of 50 percent is warranted for this rating period, the Board has also relied, in part, upon the Global Assessment of Functioning (GAF) scores assigned throughout the Veteran's treatment records.  The GAF is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental health and illness.  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 267 (1996), citing the Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994).  

The Veteran was assigned a GAF score of 56 at a March 2008 VAMC assessment.  She also received a GAF score of 48 at a May 2008 VAMC evaluation.  Most recently, she received a GAF score of 50 at the December 2008 VA examination.  In this regard, scores in the range of 41 to 50 represent serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, unable to keep a job).  The Board finds that the GAF scores in this range represent symptoms that are more severe than those demonstrated by the evidence.  For example, there is no evidence of suicidal idealation or frequent shoplifting.  In addition, although the Veteran has limited social contact, she does have a few social acquaintances and there is no evidence that the Veteran's obsessional rituals are severe.  Thus, as with the clinical evidence discussed above, the GAF scores do not warrant a 70 percent evaluation. 

Scores ranging from 51 to 60 reflect moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  The Board finds that the score in this range accurately reflects the criteria of the next higher 50 percent evaluation, but not that of the 70 percent rating category.  The Veteran demonstrated flat affect, limited social contact, and extreme anxiety and isolative behavior, including anxiety when encountering men.  Thus, the GAF score in this range supports the award of the next higher rating category, but not a 70 percent evaluation.

Moreover, the Board has considered the Veteran's various psychological complaints, and acknowledges that she is competent to give evidence about the symptoms she has experienced.  See Layno v. Brown, 6 Vet. App. 465 (1994).  Indeed, the Veteran's reported symptoms are included in the assessment of whether she meets the criteria of a higher assigned evaluation.  

Finally, in light of the holding in Fenderson, supra, the Board has considered whether the Veteran is entitled to "staged" ratings for her service-connected PTSD, as the Court indicated can be done in this type of case.  Based upon the record, we find that at no time during the claim period has the disability on appeal been more disabling than as currently rated under the present decision of the Board. 

In addition to the foregoing, the Board has considered whether the Veteran's service-connected PTSD warrants an increased rating on an extra-schedular basis.  The governing criteria for the award of an extra-schedular rating call for a finding that the case presents such an exceptional or unusual disability picture, with such related factors as marked inference with employment or frequent periods of hospitalization, as to render impractical the application of the regular schedular standards.  In these instances, the RO is authorized to refer the case to the Under Secretary for Benefits or the Director, Compensation and Pension Service, for assignment of an extra-schedular evaluation commensurate with average earning capacity impairment.  38 C.F.R. § 3.321(b)(1). 

In this case, frequent hospitalization has not been shown.  Further, there is no evidence that the Veteran is incapable of performing any job due to her PTSD symptoms.  Moreover, the Court has held that, "if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required."  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  Thus, the evidence does not indicate that application of the regular schedular standards is rendered impracticable, and referral for consideration of an extra-schedular evaluation under 38 C.F.R. § 3.321 is not warranted.



ORDER

A 50 percent evaluation for PTSD is granted, subject to governing criteria applicable to the payment of monetary benefits.



____________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


